DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 10, 18-19 & 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al. (US 2012/0003800 A1). 

Regarding claim 1, Lee discloses,

    PNG
    media_image1.png
    528
    662
    media_image1.png
    Greyscale

A semiconductor device (Fig. 25 as annotated above) comprising:
a first stack group comprising first interlayer insulating layers (111, 112, 113) and first gate layers (LSL, WL0, WL1), alternately and repeatedly stacked on a substrate (100);
a second stack group comprising second interlayer insulating layers (151,152,153) and second gate layers (WL2, WL3, USL), alternately and repeatedly stacked on the first stack group;
separation structures (175, Fig. 1, Fig. 25) passing through the first and second stack groups and spaced apart from each other in a first direction (direction X) that is parallel to an upper surface of the substrate (see Fig. 1), each of the separation structures including a first separation region (region of 175 below line A-B marked as S1) and a second separation region (region of 175 above A-B marked as S2) disposed on 
a vertical structure (vertical structure including 179, Fig. 1, Fig. 25) passing through the first and second stack groups and disposed between the separation structures in the first direction (see Fig. 1, 179 disposed between 175), the vertical structure including a first vertical region (portion of 179 below line C-D marked as V1) and a second vertical region (portion of 179 above line C-D marked as V2) disposed on the first vertical region in the second direction: 
and a conductive line (BL1) electrically connected to the vertical structure on the second stack group,
wherein the first vertical region (V1) comprises a first upper vertical region (V1_U as marked) adjacent to the second vertical region and a first lower vertical region (V1_L as marked) adjacent to the substrate, wherein the second vertical region (V2) comprises a second Lower vertical region (V2_L as marked) adjacent to the first vertical region and having a width that is smaller than a width of the first upper vertical region ( width of V2_L is  smaller than width of V1_U, see Fig. 25 above), and a second upper vertical region (V2_U as marked)  adjacent to the conductive line (V2_U is adjacent to BL1),
wherein the first separation region (S1) comprises a first upper separation region (S1_U as marked) adjacent to the second separation region (S2), and a first lower separation region (S1_L) adjacent to the substrate (100),
wherein the second separation region (S2) comprises a second lower separation region (S2_L) adjacent to the first separation region and having a width that is smaller than a width of the first upper separation region (S1_U)(see Fig. 25 above), and a second upper separation region (S2_U) adjacent to the conductive line (BL1), and wherein a distance (D1 as marked)  between an upper end (end coplanar with line C-D) of the first vertical region (V1) and an upper surface of the substrate is greater than a distance (D2 as marked)  between an upper end (end coplanar with line A-B) of the first separation region (S1) and an upper surface of the substrate.

Regarding claim 2, Lee discloses the semiconductor device of claim 1 and further disclose, wherein: the vertical structure comprises a first bend portion, formed by a difference in the width of the first upper vertical region and the width of the second lower vertical region (bend formed by the difference in width of V1_U and width of V2_L); and
each of the separation structures comprises a second bend portion formed by a difference in the width of the first upper separation region and the width of the second lower separation region (bend formed by difference in width of S1_U and width of S2_L, see Fig. 25 above) ,

Regarding claim 3, Lee discloses the semiconductor device of claim 1 and further disclose, wherein: a width of the first lower vertical region (V1_L) is smaller than the width of the first upper vertical region (V1_U) (as seen in Fig. 25 above): and
the width of the second lower vertical region (V2_L) is smaller than a width of the second upper vertical region (V2_U) (as seen in Fig. 25 above).

Regarding claim 4, Lee discloses the semiconductor device of claim 1 and further disclose, wherein: a width of the first lower separation region (S1_L) is smaller than the width of the first upper separation region (S1_U), and the width of the second lower separation region (S2_L) is smaller than a width of the second upper separation region (S2_U) (as seen in Fig. 25 above).

Regarding claim 5, Lee discloses the semiconductor device of claim 1 and further disclose, wherein each of the first and second separation regions (S1 & S2) and each of the first and second vertical regions (V1 

Regarding claim 6, Lee discloses the semiconductor device of claim 1 and further disclose, further comprising: an upper interlayer insulating layer (154, Fig. 25) disposed on the second stack group, wherein the separation structures extend through the second stack group and the upper interlayer insulating layer in the second direction (direction Z), and a length of the second separation region in the second direction is greater than a length of the second vertical region in the second direction(see Fig. 25 above, line A-B is below line C-D and hence length of S2 is greater than length of V2 towards substrate in direction Z).

Regarding claim 7, Lee discloses the semiconductor device of claim 1 and further disclose, a wherein: the first stack group comprises a first uppermost gate layer (WL1) disposed in an uppermost position among the first gate layers, and the second stack group comprises a second lowermost gate layer (WL2) disposed in a lowermost position among the second gate layers,
wherein an upper end of the first lower vertical region (upper end of V1 co-planer with line C-D) is spaced apart from the first uppermost gate layer (WL1) by a first distance, and an upper end of the first lower separation region (upper end of S1 coplanar with line A-B) is spaced from the first uppermost gate layer (WL1) by a second distance that is less than the first distance (as seen distance of A-B from WL 1 is less than the distance of C-D from WL1).

Regarding claim 8, Lee discloses the semiconductor device of claim 1 and further disclose, wherein: the vertical structure comprises a gap fill insulation pattern (filling insulating layers 138, 166, para [0071]) , a vertical channel pattern (136, 164, para [0071]) covering side and bottom surfaces of the gap fill 

Regarding claim 10, Lee discloses the semiconductor device of claim 1 and further disclose, wherein a central portion of the first vertical region (V1) is aligned with a central portion of the second vertical region (V2) in the second direction ( direction Z) (see Fig. 25 above).


Regarding claim 18, Lee discloses,

    PNG
    media_image2.png
    614
    759
    media_image2.png
    Greyscale


A semiconductor device (Fig. 25) comprising:
a substrate (100):
a first stack group  comprising first interlayer insulating layers (111,112,113, 114) and first gate layers (LSL,WL0,WL1), alternately and repeatedly stacked on the substrate, the first stack group including a first uppermost interlayer insulating layer (114) that is disposed in an uppermost position among the first interlayer insulating layers:
a second stack group comprising second interlayer insulating layers (151,152,153) and second gate layers (DWL,WL2,WL3)), alternately and repeatedly stacked on the first stack group, the second 
a vertical structure (including 179, 164 & 136) passing through the first and second stack groups in a first direction (direction Z) that is perpendicular to an upper surface of the substrate;
and separation structures (175) passing through the first and second stack groups in the first direction,
wherein the vertical structure has a first lower bend portion (see as marked above formed at lower portion of upper vertical structure V2 hence lower bend portion) adjacent to the first uppermost interlayer insulating layer (114), and a first upper bend portion (see as marked above formed at upper portion of the lower vertical structure V1 hence upper bend portion) adjacent to the second lowermost interlayer insulating layer (151), and the separation structures (175) have a second bend portion (see as marked above) adjacent to the first uppermost Interlayer insulating layer (114), wherein the second bend portion is disposed lower than each of the first lower and upper bend portions (as seen in Fig. 25 above).

Regarding claim 19, Lee discloses the semiconductor device of claim 18 and further disclose, wherein: the vertical structure has a first lateral surface (A-B) extending in the first direction (direction Z) from the first lower bend portion toward the first stack group (as seen in Fig. 25 above), and a second lateral surface (A-C) extending in the first direction from the first lower bend portion toward the second stack group (as seen),
wherein the first lower bend portion extends from the first lateral surface toward the separation structure (first lower bend portion extends from first lateral surface A-B toward 175) and is connected to the second lateral surface (as seen A-B and A-C is connected).

Regarding claim 21, Lee discloses,

    PNG
    media_image3.png
    846
    857
    media_image3.png
    Greyscale

A semiconductor device (Fig. 25 as annotated above) comprising: 
a substrate (100);
a first stack group comprising first interlayer insulating layers (111, 112, 113, 114) and first gate layers (LSL, WL0, WL1), alternately and repeatedly stacked on the substrate, the first stack group including a 
a second stack group  comprising second interlayer insulating layers  (151,152,153) and second gate layers (WL2, WL3, USL), alternately and repeatedly stacked on the first stack group, the second stack group including a second lowermost interlayer insulating layer (151) that is disposed in a lowermost position 25among the second interlayer insulating layers,
a vertical structure (vertical structure including 179) passing through the first and second stack groups in a first direction Page 40Attorney Docket No. 8269S-160 (OPP-2019-1383-28756) (direction Z) that is perpendicular to an upper surface of the substrate, the vertical structure having a first vertical region (portion below line 1-2 marked as V1) and a second vertical region (portion above line 1-2 marked as V2) disposed on the first vertical region,
wherein the first vertical region (V1) and second vertical region (V2) have first lateral side surfaces (marked as A-B  & C-A) that are aligned with each other in the first direction (vertically aligned in Z direction)  and second lateral side surfaces (marked as D-E & F-G) that are not aligned with each 5other in the first direction; 
and separation structures (175) passing through the first and second stack groups in the first direction. wherein the vertical structure has a first bend portion (see as marked) on the second lateral side surfaces, the first bend portion is adjacent to the second lowermost interlayer insulating layer (151), 
and  10wherein the separation structures (175) have a second bend portion (see as marked) adjacent to the first uppermost interlayer insulating layer (114) and disposed at a lower level than the first bend portion (as seen in Fig. 25 above, second bend portion is below lie 1-2 hence disposed at a lower level than the first bend portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and further in view of Shin et al. (US 2015/0145015 A1)

Regarding claim 13, Lee discloses the semiconductor device of claim 1 but does not explicitly disclose, farther comprising a peripheral circuit region disposed below the substrate and comprising circuit elements.
But Shin discloses, three dimensional memory device (Fig. 1, Fig. 8) comprising peripheral circuit region PS formed below vertical structure VS passing through stack ST of alternating conductor EL and insulating layer ILD (see Fig. 9A) 
 	 It would have been obvious to one in ordinary skill in art before the filing date of the claimed invention to modify Lee such that a peripheral circuit region PS disposed below the substrate 100 and . 

Allowable Subject Matter

Claims 9, 11-12 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 9, 11 & 20, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

further comprising: a contact plug on the vertical structure, wherein the vertical structure further comprises a capping pattern covering an upper portion of the gap fill insulation pattern and connected to the vertical charnel pattern, wherein the capping pattern includes doped polysilicon, and the contact plug is electrically connected to the capping pattern and the conductive line (Claim 9)

further comprising: a first horizontal connection pattern disposed between the substrate and the first stack group; and a second horizontal connection pattern disposed between the first horizontal connection pattern and the first stack group, wherein the first and second horizontal connection patterns extend to the upper surface of the substrate in parallel and contact the vertical structure (Claim 11).
further comprising: an intermediate interlayer insulating layer disposed between the first stack group and the second stack group, wherein an upper surface of the intermediate interlayer insulating layer is substantially coplanar with the first upper bend portion, and a lower surface of the intermediate interlayer 15insulating layer is substantially coplanar with the second bend portion (Claim 20).

Claim 12 is objected to being dependent on claim 11.

Claim 14-17 are allowed. 

With respect to claim 14, the prior art made of record does not disclose or suggest either alone or in combination “wherein the vertical structure has a first bend portion extending from a portion passing through the intermediate interlayer insulating layer to an upper surface of the intermediate interlayer insulating layer, and the separation structure has a second bend portion extending from a portion passing through the intermediate interlayer insulating layer to a lower surface of the intermediate interlayer insulating layer” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Lee (see Fig. 25 above) fails to disclose above limitations.  Other cited arts fail to cure deficiencies of Lee.

Claims 15-17 allowed being dependent on claim 14. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813